Case 2:20-cv-12857-SFC-RSW ECF No. 5, PageID.411 Filed 11/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Kevin Lindke,

       Plaintiff,

v.                                           Case No. 20-12857

John D. Tomlinson,                           Sean F. Cox
                                             United States District Court Judge
      Defendant.
_______________________________/

                               ORDER REGARDING
                        RECENTLY FILED MOTION TO DISMISS

       Defendant John D. Tomlinson recently filed a Motion to Dismiss. (Docket Entry No. 3).

       Without expressing any view regarding the merits of the Motion to Dismiss, the Court

shall afford Plaintiff the opportunity to cure the purported deficiencies by filing an amended

complaint. The Court hereby ORDERS that any amended complaint must be filed within

twenty one days of today’s date.

       Accordingly, Plaintiff is presented with a choice of how to proceed, given that a Motion

to Dismiss has been filed. Within twenty one days of today’s date, Plaintiff may either: 1) file an

amended complaint, in which case this Court will deny without prejudice the currently pending

Motion to Dismiss as moot; OR 2) file a response to the pending Motion to Dismiss, and the

Court will decide the motion based upon the existing complaint.1

       IT IS SO ORDERED.



       1
        If Plaintiff elects not to file an amended complaint and the Court rules on the pending
motion, any dismissal may be with prejudice.

                                                 1
Case 2:20-cv-12857-SFC-RSW ECF No. 5, PageID.412 Filed 11/17/20 Page 2 of 2




                                  S/Sean F. Cox
                                  Sean F. Cox
                                  United States District Judge

Dated: November 17, 2020




                                     2
